Title: To Benjamin Franklin from John Barry, 17 January 1782
From: Barry, John
To: Franklin, Benjamin


Sir!
Fort Louis the 17th Jan: 1782.
I have the honor to inform your Exellency of my safe arrivall here with the Alliance in whom came Passengers the Honble. Major General Marquis de La Fayette, Viscount de Noailles, the Honble. Major General de Portail and several other officers. My orders is to go immediately on a Cruize till the first of March, at which time I am to return here, to receive your dispatches, which I hope will be lodged in a safe hand here against my arrivall, in order that I may proceed immediately for America. I am sorry that at present, it is not in my power, to put part of my orders into execution, that is to proceed on a Cruize immediately, having my Ship chiefly manned with passengers and french Sailors. The Latter I suppose will be taken out of my ship.
If so it is out of my power to go to Sea. The Marquis and the Count de Noaille has promis’d me to speak to the Minister for 50 or 60 french Seaman in order to enable me to proceed on a Cruize for 5 or 6 weeks.
I should be much obliged to your Exellency, to back their sollicitations, by that means I hope to have it in my power, to release some of my poor Countrymen in english prisons.
I have the honor to be Sir Your most obedt humble Servt
John Barry
His Exellency Benjn Franklin Esqr:
 
Addressed: His Exellency Benjamin Francklin / Minister Plenipotentiary / at / Passy prés Paris
Endorsed: Capt. Barry of the Alliance Jan 17. 82.
